       Case 2:21-cv-00200-DJH Document 28 Filed 04/01/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Nathaniel Bitsui,                                  No. CV-21-00200-PHX-DJH
10                  Plaintiff,                          ORDER
11   v.
12   Rich J Peters, et al.,
13                  Defendants.
14
15          The Court is in receipt of pro se Plaintiff’s Motion for Reconsideration (Doc. 24).
16   Plaintiff seeks reconsideration of this Court’s Order (Doc. 22), which dismissed the
17   Complaint and dismissed Judge Rassas and Judge Sukenic from this action with prejudice.
18   The Court does not require a response. The Motion is denied.
19          “The Court will ordinarily deny a motion for reconsideration of an Order absent a
20   showing of manifest error or a showing of new facts or legal authority that could not have
21   been brought to its attention earlier with reasonable diligence.” LRCiv 7.2(g)(1). Plaintiff
22   argues that the basis of his Motion is his assertion that “federal law preempts state
23   jurisdiction” regarding federal benefits. (Doc. 24). He argues that the state court action
24   giving rise to this action was unconstitutional. (Id.)
25          The Court’s prior Order was based, in part, on the Rooker-Feldman doctrine.
26   (Doc. 22 at 3).     Under that doctrine, federal district courts lack jurisdiction over a
27   challenged state court action, even if a plaintiff alleges the action was unconstitutional.
28   D.C. Ct. of Appeals v. Feldman, 460 U.S. 462, 486 (1983).            Therefore, Plaintiff’s
       Case 2:21-cv-00200-DJH Document 28 Filed 04/01/21 Page 2 of 2



 1   arguments that a state court action was unconstitutional do not show manifest error in the
 2   Court’s prior order. The Motion raises no other arguments warranting reconsideration.
 3          The Court previously noted Plaintiff could have filed an amended complaint by
 4   March 30, 2021. That time has passed. If Plaintiff wishes to continue this action, he must
 5   now file a motion for leave to amend his Complaint as described in the Court’s prior order.
 6   (Doc. 22 at 6–7).
 7          Accordingly,
 8          IT IS HEREBY ORDERED that Plaintiff’s Motion for Reconsideration is denied.
 9          Dated this 31st day of March, 2021.
10
11
12                                                Honorable Diane J. Humetewa
13                                                United States District Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
